                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

ROBERT SOWELL,                                  :
                                                :          Case No. 2:18-CV-1561
               Plaintiff,                       :
                                                :          JUDGE ALGENON L. MARBLEY
       v.                                       :
                                                :          Magistrate Judge Jolson
COMMISSIONER OF                                 :
SOCIAL SECURITY,                                :
                                                :
               Defendant.                       :

                                            ORDER

       This matter comes before the Court on the Magistrate Judge’s December 31, 2018, Report

and Recommendation (ECF No. 4). The Magistrate’s R&R recommended that Plaintiff’s Motion

for Leave to Proceed in Forma Pauperis be denied.

       The Report and Recommendation specifically advised the parties that the failure to object

results in a waiver of the right to have the district judge review the Report and Recommendation

de novo, and also operates as a waiver of the right to appeal the decision of the District Court

adopting the Report and Recommendation. (ECF No. 4 at 2–3). The parties have failed to file any

objections, and the deadline for objections (January 14, 2019) has passed.

       The Court hereby ADOPTS the Report and Recommendation based on the independent

consideration of the analysis therein. Plaintiff’s Motion for Leave to Proceed in Forma Pauperis

is DENIED.

       IT IS SO ORDERED.
                                               s/ Algenon L. Marbley
                                             ALGENON L. MARBLEY
                                             UNITED STATES DISTRICT JUDGE
DATED: May 24 2019
